Exhibit 10.48

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 20, 2012 by and among Domtar Corporation, a Delaware
corporation (the “Company”), Attends Healthcare Products, Inc., a Delaware
Corporation (“Attends”), and Michael Fagan (the “Executive”).

W I T N E S S E T H:

WHEREAS, Attends and the Executive previously entered into an employment
agreement (the “Prior Agreement”), dated as of August 12, 2011;

WHEREAS, the Prior Agreement was contingent upon, and effective as of, the
closing of the sale and purchase of the Shares (as defined therein) contemplated
under the Stock Purchase Agreement by and among Attends Healthcare Holdings,
LLC, Attends Healthcare, Inc. and the Company, dated as of August 12, 2011 (the
“Sale and Purchase Agreement”), pursuant to which the Executive received
proceeds from the sale and purchase of the Shares because of the Executive’s
indirect ownership of a portion of the Shares.

WHEREAS, part of the consideration paid in return for the Executive entering
into the Prior Agreement was the Company’s purchase of the Shares.

WHEREAS, the closing of the sale and purchase of the Shares occurred on
August 31, 2011 (the “Closing Date”);

WHEREAS, effective as of the Closing Date, the Company became the indirect owner
of all the outstanding shares of capital stock of Attends;

WHEREAS, the Company, Attends and the Executive wish to amend and restate the
Prior Agreement to reflect the Executive’s appointment as a member of the
management committee of the Company (the “Management Committee”);

WHEREAS, pursuant to the Prior Agreement, the Company granted the Executive
performance stock units (“PSUs”) and the Human Resources Committee of the Board
of Directors of the Company has approved the removal of the performance
conditions to the PSUs subject to the Executive’s agreement to the terms and
conditions of this Agreement and the amendment to the Original Grant Agreement
(as defined below);

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desires
to secure the availability of the Executive’s services; and

WHEREAS, the Executive is willing to make the Executive’s services available to
the Company on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:



--------------------------------------------------------------------------------

1.    Effective Date.    The Prior Agreement became effective on the Closing
Date (the “Original Effective Date”). This Agreement is effective as of May 1,
2012 (the “Effective Date”).

2.    Definitions.    The following words and phrases as used in this Agreement
shall have the meanings set forth in this Section unless a different meaning is
clearly required by the context.

(a) “Affiliate” means any entity with whom the Company would be considered a
single employer under Sections 414(b) or 414(c) of the Code except that, in
making such determination, “at least fifty (50) percent” will be substituted for
“at least eighty (80) percent” each place it appears therein.

(b) “Cause” means (a) the negligent or willful continued failure of the
Executive to substantially perform the Executive’s duties with the Company or
any Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness, but specifically including any material failure by
the Executive to meet reasonable performance expectations set forth by the
Company or such Affiliate); (b) failure to abide by the reasonable and lawful
directives of the Board of Directors or the President and Chief Executive
Officer of the Company, provided that in the case of either (a) or (b), (i) the
Company or Affiliate provides the Executive with written notice of the
Executive’s failure; (ii) the Executive does not reverse or otherwise cure such
failure to the extent curable within thirty (30) days of receiving the Company’s
or Affiliate’s written objection; and (iii) the Executive is terminated by the
Company or such Affiliate within thirty (30) days following the expiration of
that cure period; (c) the Executive’s commitment of any act which, if
prosecuted, would constitute a felony, or the Executive’s commitment or
conviction of, or plea of no contest to, any crime involving dishonesty, fraud
or moral turpitude; (d) any conduct by the Executive that causes material harm
to the business, standing or reputation of the Company, any Affiliate or the
shareholders of the Company; or (e) any material breach by the Executive of the
Executive’s obligations under this Agreement.

(c) “Code” means the Internal Revenue Code of 1986, as amended (the “Code”).

(d) “Confidential Information” means any information about the Company or any
Affiliate and their employees, customers and/or suppliers which is not generally
known outside of the Company or any Affiliate, which the Executive learns of in
connection with the Executive’s employment with the Company or any Affiliate,
and which would be useful to competitors or the disclosure of which would be
damaging to the Company or the Affiliate. Confidential Information may include,
but is not necessarily limited to: (A) business and employment policies,
marketing methods and the targets of those methods, finances, business plans,
promotional materials and price lists; (B) the Company’s or any Affiliate’s
manufacturing techniques; (C) the terms upon which the Company or any Affiliate
obtains products from their suppliers and sells services and products to
customers; (D) the nature, origin, composition and development of the Company’s
or the Affiliate’s services and products; and (E) the manner in which the
Company or any Affiliate provides products and services to their customers.
Confidential Information does not include information that (A) has been
voluntarily disclosed to the public by the Company or any Affiliate, except
where such public disclosure has been made by the Executive without
authorization from the Company or the Affiliate; (B) has been independently
developed and disclosed by others; or (C) which has otherwise entered the public
domain through lawful means.

 

2



--------------------------------------------------------------------------------

(e) “EBITDA” means earnings before taxes, interest, depreciation and
amortization as determined consistent with the methodology established by the
Company’s Board of Directors.

(f) “Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) a material diminution in the Executive’s responsibilities, authority
or duties (excluding a change in title or reporting relationship); (ii) a
material reduction in the Executive’s base salary and target bonus opportunity
(except if any such reduction is part of an across-the-board reduction in base
salary rate or target bonus opportunity similarly affecting other employees
appointed to the Management Committee by the Board of Directors of the Company);
(iii) a change in the geographic location at which the Executive provides
services to the Company to a location that is (a) more than fifty (50) miles
from the location at which the Executive was stationed previously and
(b) farther from the Executive’s primary residence than was the location at
which the Executive was stationed previously; or (iv) the material breach of
this Agreement by the Company. “Good Reason Process” shall mean that (A) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (B) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (C) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (D) notwithstanding such efforts, the Good
Reason condition continues to exist; and (E) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

(g) “Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence in furtherance of the Personal Care Business of the
Company, and which takes place within the twenty four (24)-month period prior to
the termination or cessation of the Executive’s employment hereunder.

(h) “Personal Care Business of the Company” means the production, marketing and
sale of (i) adult disposable incontinence products, (ii) non-woven absorbent
core solutions, including but not limited to Airlaid Products, and/or
(iii) other personal care absorbent products produced, marketed or sold by the
Company or its subsidiaries. “Airlaid Products” mean products that are formed by
suspending and then dispersing cellulose fibers in an airstream and condensing
them from the airstream onto a moving screen by means of a pressure source or
vacuum to form an integral sheet of fibers, which then are either subjected to
pressure and temperature in a calendaring process resulting in producing a
hydrogen bonded integral sheet of air laid paper or which then are bonded
utilizing latex binders or thermo plastic fibers or a combination thereof, in
order to form an integral sheet of air laid paper.

(i) “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit A attached hereto. The Executive acknowledges and agrees
that this is the area in which the Company and its Affiliates do business at the
time of the execution of this Agreement, and in which the Executive will have
responsibility, at a minimum, on behalf of the Company and its Affiliates.

(j) “Trade Secrets” means the trade secrets of the Company or any Affiliate as
defined under applicable law.

 

3



--------------------------------------------------------------------------------

3.    Employment and Duties.

(a)    Position.    The Company hereby employs the Executive, and the Executive
hereby accepts such employment, as the Senior Vice-President, Personal Care, of
the Company, on the terms and subject to the conditions of this Agreement.
Executive shall be a member of the Management Committee. The Executive agrees to
perform such duties and responsibilities as are customarily performed by persons
acting in such capacity or as are assigned to Executive from time to time by the
President and Chief Executive Officer of the Company. The Executive acknowledges
and agrees that from time to time the President and Chief Executive Officer of
the Company may assign Executive additional positions with the Company or its
Affiliates, with such title, duties and responsibilities as shall be determined
by the Company or its Affiliates. The Executive agrees to serve in any and all
such positions without additional compensation. The Executive will report
directly to the President and Chief Executive Officer of the Company.

(b)    Duties.    The Executive shall devote the Executive’s best efforts and
full professional time and attention to the business and affairs of the Company
and its Affiliates. During the Term, Executive shall not serve as a director or
principal of any other company or charitable or civic organization without the
prior written consent of the President and CEO of the Company with the exception
of the positions provided in Exhibit B provided none of the listed positions
interferes with the Executive’s duties under this Agreement. The principal place
of employment of the Executive shall be the Company’s Personal Care division’s
executive offices in Raleigh, North Carolina, subject to reasonable travel on
the business of the Company and its Affiliates. The Executive shall be expected
to follow and be bound by the terms of the Company’s Code of Business Conduct
and Ethics and any and all other applicable policies as the Company from time to
time may adopt.

4.    Term.    The term of the Executive’s employment under this Agreement is
effective as of the Original Effective Date and will continue through August 31,
2015, unless terminated or extended as hereinafter provided. This Agreement
shall be extended for successive one-year periods following the original term
(and through each subsequent anniversary thereafter) unless any party notifies
the other in writing at least sixty (60) days prior to the end of the original
term, or the end of any additional one-year renewal term, that the Agreement
shall not be extended beyond its then current term. The term of this Agreement,
including any renewal term, is referred to herein as the “Term.” After
December 31, 2014, whether or not this Agreement has expired, any severance to
which the Executive may be entitled shall be determined under the Domtar
Corporation Severance Program for Management Committee Members as in effect from
time to time pursuant to its terms but only in the event of circumstances
entitling the Executive to severance under such severance program, as it exists
at that time.

5.    Compensation.

(a)    Base Salary.    Commencing as of June 25, 2012, the Company shall pay the
Executive an annual base salary of $460,800. The annual base salary shall be
paid to the Executive in accordance with the established payroll practices of
the Company (but no less frequently than monthly) subject to ordinary and lawful
deductions. The Board of Directors of the Company, the Human Resources Committee
thereof or their designees or the President and Chief Executive Officer of the
Company will review the Executive’s base salary from time to time to consider
whether any increase should be made. In no event will the Executive’s annual
base salary be reduced except for any such reduction which is part of an
across-the-board reduction in base salary rate similarly affecting other
employees appointed to the Management Committee by the Board of Directors of the
Company or the Human Resources Committee thereof.

 

4



--------------------------------------------------------------------------------

(b)    Annual Bonus.    During the Term, the Executive will be eligible to
receive an annual target bonus opportunity in an amount equal to one hundred
percent (100%) of the Executive’s base salary (with the ability to earn up to at
least one hundred and fifty percent (150%) and not more than two hundred percent
(200%) of the Executive’s base salary), based upon criteria established by the
Human Resources Committee of the Board of Directors of the Company, consistent
with the Company’s business plans and objectives; provided, however, that
(i) the Executive’s bonus for the period beginning July 1, 2011 and ending
December 31, 2011 shall be based on the Company’s achievement of $20,250,000 or
more in EBITDA for such period and otherwise consistent generally with the
provisions of the Company’s existing annual fiscal year incentive plan as
adjusted and prorated to reflect the shortened period, (ii) the Executive’s
bonus for 2012 shall be calculated based on a base salary amount of $450,000,
and (iii) the Executive’s bonus may be paid pursuant to an award under the
Domtar Corporation Annual Incentive Plan that is consistent in all material
respects with this Section 5(b). Except as otherwise provided in
Section 8(c)(iii), the Executive must be employed at the time of payment to
receive an annual bonus. The annual bonus, if any, shall be paid in accordance
with the Company’s established payroll practices but in no event, if at all,
later than the 15th day of the third month following the end of the applicable
year to which the annual bonus relates.

(c)    Retention Bonus.

(i)    Cash Retention Award.    The Executive will be entitled to receive an
amount equal to 222.2 percent of the Executive’s base salary as of the Original
Effective Date (i.e., $1,000,000), an advance payment of $500,000 of which (the
“Advance Retention Payment”) the Company shall pay to the Executive in a lump
sum cash payment in December 2012 in respect of the Executive’s continued
employment from the Original Effective Date, and the remainder of which (the
“Remaining Retention Payment”) shall be payable provided the Executive remains
employed continuously with the Company and its Affiliates from the Original
Effective Date through December 31, 2014. The Company shall pay the Remaining
Retention Payment to the Executive, if owed, in a single lump sum cash payment
within thirty (30) days following the date the Executive satisfies the
conditions for receiving the Remaining Retention Payment.

(ii)    Equity-Based Retention Award.    The Executive acknowledges that the
award of PSUs granted under the Domtar Corporation 2007 Omnibus Incentive Plan
to the Executive on September 22, 2011 pursuant to the Performance Stock Unit
Agreement, dated as of September 22, 2011 (the “Original Grant Agreement”), is
consistent with the terms of, and satisfies the Company’s obligations to grant
PSUs to Executive under, Sections 5(c)(ii) of the Prior Agreement. The Executive
and the Company agree that the Original Grant Agreement shall be amended to
remove the requirement to meet specified EBITDA targets and to provide instead
that the award shall become payable provided the Executive remains employed
continuously with the Company or its Affiliates from the Original Effective Date
through August 31, 2015. The foregoing amendments shall be reflected in an
amendment to the Original Grant Agreement under the Domtar Corporation 2007
Omnibus Incentive Plan that is consistent in all material respects with this
Section 5(c)(ii). The Company shall deliver the requisite number of shares of
Company common stock or, at the discretion of the Company, the cash value
thereof, as promptly as possible, but in any event within two and one half
months following the date the PSUs become payable.

 

5



--------------------------------------------------------------------------------

(iii)    Notwithstanding the foregoing, if, prior to August 31, 2015, the
Executive’s employment with the Company and its Affiliates is terminated by the
Company and its Affiliates without Cause or on account of the Executive’s
Incapacity (as defined in Section 8(a)), the Executive resigns for Good Reason
or the Executive dies, subject to Section 8(e) below, (A) the Executive will be
entitled to receive an amount equal to (I) the aggregate cash retention bonus
set forth in Section 5(c)(i) multiplied by a fraction, the numerator of which is
the number of days from the Original Effective Date through the date of the
Executive’s termination of employment by the Company and its Affiliates and the
denominator of which is the number of days from the Original Effective Date
through December 31, 2014 minus (II) any portion of the cash retention bonus
paid prior to such termination, (B) except in the event the Executive’s
employment with the Company and its Affiliates terminates on account of the
Executive’s death, provided the Executive has remained continuously employed
from the Original Effective Date until at least January 1, 2014, the Executive
will be entitled to receive that portion of the PSUs granted in accordance with
Section 5(c)(ii) which equals the total PSUs granted in accordance with
Section 5(c)(ii) multiplied by a fraction the numerator of which is the number
of days the Executive remained employed in 2014 and 2015 and the denominator of
which is the number of days between January 1, 2014 and August 31, 2015 and
(C) in the event the Executive’s employment with the Company and its Affiliates
terminates on account of the Executive’s death, the Executive will be entitled
to receive all of the PSUs granted in accordance with Section 5(c)(ii). Such
payments shall be made within two and one half months following (i) the date of
the Executive’s termination of employment with respect to the cash retention
bonus and (ii) the earlier of August 31, 2015 or the death of the Executive with
respect to the PSUs, subject in each case to Section 8(e) below. None of the
PSUs, however, shall become payable in the event the Executive fails to remain
employed continuously with the Company and its Affiliates from the Original
Effective Date until at least January 1, 2014, other than in the event the
Executive’s employment with the Company and its Affiliates terminates on account
of the Executive’s death.

(d)    Long-Term Incentive Program.    The Executive shall be eligible to
participate in any long-term incentive program that the Company may maintain for
the class of employees that includes the Executive, on a basis not less
favorable than that provided to such class of employees, subject to the terms
and conditions of such program.

6.    Benefits.

(a)    Benefit Programs.    The Executive shall be eligible to participate in
any plans, programs or forms of compensation or benefits that the Company
provides to the class of employees that includes the Executive, on a basis not
less favorable than that provided to such class of employees, including, without
limitation, group medical, disability and life insurance, paid time off,
retirement plan (both qualified and nonqualified) and personal tax and financial
planning, subject to the terms and conditions of such plans, programs or forms
of compensation or benefits.

 

6



--------------------------------------------------------------------------------

(b)    Paid Time-Off.    The Executive shall be entitled to five (5) weeks of
paid time-off, to be accrued and used in accordance with the normal Company paid
time-off policy.

7.    Reimbursement of Business Expenses.    The Company shall reimburse the
Executive, subject to presentation of adequate substantiation, including
receipts, for the reasonable travel, entertainment, lodging and other business
expenses incurred by the Executive in accordance with the Company’s expense
reimbursement policy in effect at the time such expenses are incurred. In no
event will such reimbursements, if any, be made later than the last day of the
year following the year in which the Executive incurs the expense.

8.    Termination of Employment.

(a)    Death or Incapacity.    The Executive’s employment under this Agreement
shall terminate automatically upon the Executive’s death. If the Company
determines that the Incapacity, as hereinafter defined, of the Executive has
occurred, it may terminate the Executive’s employment and this Agreement.
“Incapacity” shall mean the inability of the Executive to perform the essential
functions of the Executive’s job, with or without reasonable accommodation, for
a period of ninety (90) days in the aggregate in any rolling one hundred and
eighty (180)-day period.

(b)    Termination by the Company or by the Executive.    The Company may
terminate the Executive’s employment during the Term of this Agreement with or
without Cause (other than on death or Incapacity), and the Executive may
terminate the Executive’s employment for any reason whatsoever, in either case,
upon thirty (30) days written notice. The Company may elect to pay the Executive
during any applicable notice period (in accordance with the established payroll
practices of the Company, no less frequently than monthly) and remove him from
active service.

(c)    Termination of the Executive’s Employment On or Before December 31, 2014.

(i)    Death or Incapacity.    If on or before December 31, 2014 the Executive’s
employment is terminated by reason of death or Incapacity in accordance with
Section 8(a) hereof, the Executive shall be entitled to receive payment of any
Accrued Obligations in a lump sum within thirty (30) days after the Executive’s
termination of employment unless the plan, policy or program under which the
Accrued Obligation is provided provides for a different time of payment in which
case the time of payment provided under such plan, policy or program will
control. For purposes of this Agreement, “Accrued Obligations” shall mean the
sum of (A) the Executive’s annual base salary through Executive’s termination of
employment which remains unpaid, (B) the amount, if any, of any annual or
retention bonus compensation earned for any completed fiscal year of the Company
which is vested but has not yet been paid, (C) any reimbursements for expenses
incurred but not yet paid, and (D) any benefits or other amounts, including both
cash and stock components, which pursuant to the terms of any plans, policies or
programs have been earned or become payable, but which have not yet been paid to
the Executive, including payment for any unused paid time-off (but not including
amounts that previously had been deferred at the Executive’s request, which
amounts will be paid in accordance with the Executive’s existing directions).

 

7



--------------------------------------------------------------------------------

(ii)    By the Company With Cause or By the Executive Without Good Reason.    If
on or before December 31, 2014 the Company terminates the Executive’s employment
in accordance with Section 8(b) hereof with Cause or the Executive terminates
the Executive’s employment without Good Reason in accordance with Section 8(b)
hereof, (A) this Agreement shall terminate without any further obligation to the
Executive other than payment of any Accrued Obligations in a lump sum within
thirty (30) days after the Executive’s termination of employment unless the
plan, policy or program under which the Accrued Obligation is provided provides
for a different time of payment in which case the time of payment provided under
such plan, policy or program will control and (B) if such termination occurs
after the Company has paid the Executive the Advance Retention Payment, the
Executive shall repay to the Company the full amount of the Advance Retention
Payment (for the avoidance of doubt, including any amounts withheld for the
payment of taxes) within thirty (30) days after the Executive’s termination of
employment.

(iii)    By the Company Without Cause (Other Than on Death or Incapacity) or By
the Executive With Good Reason.    If on or before December 31, 2014 the Company
terminates the Executive’s employment in accordance with Section 8(b) hereof
without Cause (other than on death or Incapacity) or the Executive terminates
the Executive’s employment with the Company for Good Reason in accordance with
Section 8(b) hereof, this Agreement shall terminate without any further
obligation to the Executive other than payment of (i) subject to Sections 8(e),
20 and 21 below, continued base salary for thirty-six (36) months beginning
immediately upon the termination of the Executive’s employment, payable in
accordance with the established payroll procedures of the Company (but not less
frequently than monthly); (ii) any Accrued Obligations in a lump sum within
thirty (30) days after the Executive’s termination of employment unless the
plan, policy or program under which the Accrued Obligation is provided provides
for a different time payment in which case the time of payment provided under
such plan, policy or program will control; and (iii) the payments provided in
Section 5(c)(iii). In the event the Executive is entitled to salary continuation
hereunder, the Company shall also pay the Executive the bonus he would have
received under the annual bonus plan for the year of termination if he had
continued in employment based on achievement of the applicable performance
criteria for the year, multiplied by a fraction, the numerator of which is the
total number of days in such calendar year prior to the Executive’s termination
of employment and the denominator of which is 365. Such amount shall be paid as
promptly as possible but in any event no later than the 15th day of the third
month following the end of the calendar year in which the termination of
employment occurs.

(d)    Termination of the Executive’s Employment After December 31, 2014.    If
after December 31, 2014 the Executive’s employment terminates for any reason
whatsoever, this Agreement, if still in existence, shall terminate without any
further obligation to the Executive other than for payment of (i) any amounts to
which the Executive may be entitled under the Domtar Corporation Severance
Program for Management Committee Members as in effect from time to time pursuant
to its terms but only in the event of circumstances entitling the Executive to
severance under such severance program as it exists at that time, (ii) any
Accrued Obligations in a lump sum within thirty (30) days after the Executive’s
termination of employment unless the plan, policy or program under which the
Accrued Obligation is provided provides for a different time of payment in which
case the time of payment provided under such plan, policy or program will
control and (iii) if prior to August 31, 2015 the Company terminates the
Executive’s employment in accordance with Section 8(b) hereof without Cause
(other than on death or Incapacity), the Executive terminates the Executive’s
employment with the Company for Good Reason in accordance with Section 8(b)
hereof, or the Executive’s employment with the Company and its Affiliates
terminates on account of the Executive’s death, the payments provided in
Section 5(c)(iii).

 

8



--------------------------------------------------------------------------------

(e)    Release and Waiver.    Notwithstanding any other provision of this
Agreement, the Executive’s right to receive salary continuation under Sections
8(c)(iii) upon the termination of the Executive’s employment by the Company
without Cause (other than on death or Incapacity) or by the Executive for Good
Reason on or before December 31, 2014 and the retention payments under
Section 5(c)(iii) of this Agreement upon the termination of the Executive’s
employment by the Company without Cause (other than on death or Incapacity) or
by the Executive for Good Reason on or before August 31, 2015 is contingent upon
and subject to the Executive signing and delivering to the Company a complete
general release of all claims in the form attached as Exhibit C and allowing the
applicable revocation period required by law to expire without revoking or
causing revocation of same, within sixty (60) days following the date of
termination of the Executive’s employment. Any salary continuation to be paid
under Section 8(c)(iii) of this Agreement and any retention amount to be paid
under Section 5(c)(iii) of this Agreement within the sixty (60) days after the
Executive’s termination date shall be accumulated and paid in a lump sum on the
first payroll period occurring more than sixty (60) days after the Executive’s
termination date, provided the Executive delivers the signed release to the
Company and the revocation period thereunder expires without the Executive
having elected to revoke or cause the revocation of the release. To the extent
Executive is entitled to salary continuation under Section 8(d) of this
Agreement, such payments shall be contingent upon the Executive signing a
complete release as and to the extent required under the Domtar Corporation
Severance Program for Management Committee Members as in effect at such time.

9.    Restrictive Covenants.

(a)    Confidentiality.    The Executive agrees that the Executive will not
(other than in the performance of the Executive’s duties hereunder), directly or
indirectly, use, copy, disclose or otherwise distribute to any other person or
entity: (a) any Confidential Information during the period of time the Executive
is employed by the Company and for a period of five years thereafter; or (b) any
Trade Secret at any time such information constitutes a trade secret under
applicable law.

(b)    Non-Competition.    The Executive agrees that during the Executive’s
employment with the Company and for a period of two (2) years thereafter, the
Executive will not, either for himself or on behalf of any other person or
entity, perform activities in the Restricted Territory which are the same as or
similar to those performed by the Executive for the Company or any Affiliate, to
support any business activities which compete with the Personal Care Business of
the Company.

(c)    Non-Solicitation of Customers.    The Executive agrees that during the
Executive’s employment with the Company and for a period of two years
thereafter, the Executive shall not, directly or indirectly, solicit any actual
or prospective customers of the Company or any Affiliate with whom the Executive
had Material Contact, for the purpose of selling any products or services which
compete with the Personal Care Business of the Company.

(d)    Non-Recruitment of Employees or Contractors.    The Executive agrees that
during the Executive’s employment with the Company and for a period of two years
thereafter, the Executive will not, directly or indirectly, solicit or attempt
to solicit any employee or contractor of the Company or any Affiliate with whom
the Executive had Material Contact, to terminate or lessen such employment or
contract.

 

9



--------------------------------------------------------------------------------

(e)    Obligations of the Company.    The Company agrees to provide the
Executive with Confidential Information in order to enable the Executive to
perform the Executive’s duties hereunder. The covenants of the Executive
contained in the covenants of Confidentiality, Non-Competition, Non-Solicitation
of Customers and Non-Recruitment of Employees or Contractors set forth in
Subsections 9(a) - 9(d) above (“Protective Covenants”) and Section 10 are made
by the Executive in consideration for the Company’s (i) agreement to provide
Confidential Information to the Executive, (ii) purchase of the Shares pursuant
to the Sale and Purchase Agreement, (iii) grant to the Executive of the
retention bonus set forth herein and the entitlement as of the Effective Date to
acceleration of payment of the Advance Retention Payment, (iv) agreement to the
salary continuation provisions set forth herein and (v) the additional
compensation and benefits to which the Executive became entitled as of the
Effective Date, and are intended to protect the Company’s Confidential
Information and the investments the Company makes in training the Executive and
developing customer goodwill.

(f)    Acknowledgments.    The Executive hereby acknowledges and agrees that the
covenants contained in (a) through (d) of this Section 9 and Section 10 hereof
are reasonable as to time, scope and territory given the Company and the
Affiliate need to protect their business, customer relationships, personnel,
Trade Secrets and Confidential Information. The Executive acknowledges and
represents that the Executive has substantial experience and knowledge such that
the Executive can readily obtain subsequent employment which does not violate
this Agreement.

(g)    Specific Performance.    The Executive acknowledges and agrees that any
breach of any of the Protective Covenants or the provisions of Section 10 by him
will cause irreparable damage to the Company and its Affiliates, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, the Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by him.

10.    Ownership of Work Product.

(a)    Assignment of Inventions.    The Executive will make full written
disclosure to the Company, and hold in trust for the sole right and benefit of
the Company, and hereby assigns to the Company, or its designees, all of the
Executive’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which the Executive may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time the Executive is engaged as an employee of the Company or any
of its Affiliates (collectively referred to as “Inventions”) and which (i) are
developed using the equipment, supplies, facilities or Confidential Information
or Trade Secrets of the Company or any Affiliate, (ii) result from or are
suggested by work performed by the Executive for the Company or any Affiliate,
or (iii) relate at the time of conception or reduction to the business as
conducted by the Company or any Affiliate, or to the actual or demonstrably
anticipated research

 

10



--------------------------------------------------------------------------------

or development of the Company or any Affiliate, will be the sole and exclusive
property of the Company or any Affiliate, and the Executive will and hereby does
assign all of the Executive’s right, title and interest in such Inventions to
the Company and any Affiliate. The Executive further acknowledges that all
original works of authorship which are made by him (solely or jointly with
others) within the scope of and during the period of the Executive’s employment
arrangement with the Company and which are protectible by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.

(b)    Patent and Copyright Registrations.    The Executive agrees to assist the
Company and its Affiliates, or their designees, at the Company or the
Affiliate’s expense, in every proper way to secure the Company’s or the
Affiliate’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company and its Affiliates of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company or its Affiliates shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company and its
Affiliates, and their successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. The Executive further agrees that the Executive’s obligation to execute
or cause to be executed, when it is in the Executive’s power to do so, any such
instrument or papers shall continue after the termination of this Agreement.

(c)    Inventions Retained and Licensed.    There are no inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by the Executive prior to the Executive’s employment with the Company
(collectively referred to as “Prior Inventions”), which belong to the Executive,
which relate to the Company’s or an Affiliate’s proposed business, products or
research and development, and which are not assigned to the Company or any
Affiliate hereunder.

(d)    Return of Company Property and Information.    The Executive agrees not
to remove any property of the Company or any Affiliate or information from the
premises of the Company or any Affiliate, except when authorized by the Company
or any Affiliate. The Executive agrees to return all such property and
information within seven days following the cessation of the Executive’s
employment for any reason. Such property includes, but is not limited to, the
original and any copy (regardless of the manner in which it is recorded) of all
information provided by the Company or any Affiliate to the Executive or which
the Executive has developed or collected in the scope of the Executive’s
employment, as well as all issued equipment, supplies, accessories, vehicles,
keys, instruments, tools, devices, computers, cell phones, materials, documents,
plans, records, notebooks, drawings, or papers. Upon request by the Company, the
Executive shall certify in writing that all copies of information subject to
this Agreement located on the Executive’s computers or other electronic storage
devices have been permanently deleted. Provided, however, the Executive may
retain copies of documents relating to any employee benefit plans applicable to
the Executive and income records to the extent necessary for the Executive to
prepare the Executive’s individual tax returns.

11.    Withholding of Taxes.    The Company and its Affiliates shall withhold
from any amounts or benefits payable under this Agreement all federal, state,
city or other taxes that they are required to withhold under any applicable law,
regulation or ruling.

 

11



--------------------------------------------------------------------------------

12. Modification and Severability.    The terms of this Agreement shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or provision in
this Agreement shall be found unenforceable, it shall be severed and the
remaining covenants and provisions enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the maximum extent reasonable, whether said revisions are
in time, territory, scope of prohibited activities, or other respects.

13. Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

14. Remedies and Forum.    The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Eastern District of North Carolina or the District or Superior Courts of
Wake County, North Carolina. Notwithstanding the pendency of any proceeding,
either party shall be entitled to injunctive relief in a state or federal court
with jurisdiction over Wake County, North Carolina upon a showing of irreparable
injury. The parties consent to personal jurisdiction and venue solely within
these forums and solely in Wake County, North Carolina and waive all otherwise
possible objections thereto. Solely with respect to any action or proceeding
arising out of Sections 9 or 10 of this Agreement, the prevailing party shall be
entitled to recover its costs and attorney’s fees from the non-prevailing
party(ies) in any such proceeding no later than ninety (90) days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by the Executive against the Company or any of its
Affiliates, including any dispute relating to the termination of this Agreement,
shall not constitute a defense to enforcement of said covenants by injunction.

15. Notices.    All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.

16. Amendment.    This Agreement may not be varied, altered, modified or in any
way amended except by an instrument in writing executed by the Company and the
Executive or their legal representatives.

17. Binding Effect.    This Agreement shall be binding upon the Executive and on
the Company, and their successors and assigns effective on the date first above
written. The Executive consents to any assignment of this Agreement by the
Company, so long as the Company will require any successor to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. If the Executive dies before receiving all payments due under
this Agreement, unless expressly otherwise provided hereunder or in a separate
plan, program, arrangement or agreement, any remaining payments due after the
Executive’s death shall be made to the Executive’s beneficiary designated in
writing (provided such writing is executed and dated by the Executive and
delivered to the Company in a form acceptable to the Company prior to the
Executive’s death) and surviving the Executive or, if none, to the Executive’s
estate.

 

12



--------------------------------------------------------------------------------

18. No Construction Against Any Party.    This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.

19. Continuing Obligations.    The restrictive covenants and other provisions
set forth in Sections 9 through 14 of this Agreement shall survive the
expiration of this Agreement and the termination of the Executive’s employment
with the Company or its Affiliates.

20. Deferred Compensation Omnibus Provision.    Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code to avoid the unfavorable tax consequences provided therein for non
compliance. Notwithstanding any other provision of this Agreement, the Company’s
Board of Directors is authorized to amend this Agreement, to amend or void any
election made by the Executive under this Agreement and/or to delay the payment
of any monies and/or provision of any benefits in such manner as may be
determined by it to be necessary or appropriate to comply, or to evidence or
further evidence required compliance, with Section 409A of the Code (including
any transition or grandfather rules thereunder). For purposes of this Agreement,
all rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments and benefits to the fullest extent allowed
by Section 409A of the Code. If the Executive is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) and any of
the Company’s stock is publicly traded on an established securities market or
otherwise, then payment of any amount or provision of any benefit under this
Agreement which is considered deferred compensation subject to Section 409A of
the Code and payable on account of the Executive’s separation from service shall
be deferred for six (6) months after termination of the Executive’s employment
or, if earlier, the Executive’s death, to the extent required by
Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”). In the event
such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at the
Executive’s expense, with the Executive having a right to reimbursement from the
Company once the 409A Deferral Period ends, and the balance of the benefits
shall be provided as otherwise scheduled. For purposes of this Agreement,
termination of employment shall mean a “separation from service” within the
meaning of Section 409A of the Code where it is reasonably anticipated that no
further services would be performed after such date or that the level of bona
fide services the Executive would perform after that date (whether as an
employee or independent contractor) would permanently decrease to no more than
twenty (20) percent of the average level of bona fide services performed over
the immediately preceding 36-month period (or, if lesser, the Executive’s period
of service). The parties intend that any payments pursuant to Section 5(c) of
this Agreement constitute “short-term deferrals” exempt from Section 409A of the
Code.

 

13



--------------------------------------------------------------------------------

21. Mandatory Reduction of Payments in Certain Events.    Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to the Executive, a calculation shall be made
comparing (i) the net benefit to the Executive of the Payment after payment of
the Excise Tax to (ii) the net benefit to the Executive if the Payment had been
limited to the extent necessary to avoid being subject to the Excise Tax. If the
amount calculated under (i) above is less than the amount calculated under
(ii) above, then the Payment shall be limited to the extent necessary to avoid
being subject to the Excise Tax (the “Reduced Amount”). In that event, cash
payments shall be modified or reduced first and then any other benefits. The
determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to in clauses (i) and
(ii) of the foregoing sentence shall be made by an independent accounting firm
selected by Company and reasonably acceptable to the Executive, at the Company’s
expense (the “Accounting Firm”), and the Accounting Firm shall provide detailed
supporting calculations. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Payments
which the Executive was entitled to, but did not receive pursuant to this
Section 21, could have been made without the imposition of the Excise Tax
(“Underpayment”). In such event, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

22. Entire Agreement.    This Agreement, together with the Original Grant
Agreement, as amended, constitute the entire agreement of the parties with
respect to the matters addressed herein and it supersedes all other prior
agreements and understandings, both written and oral, express or implied, with
respect to the subject matter of this Agreement, including, but not limited to,
the Prior Agreement. It is further specifically agreed and acknowledged that,
except as provided herein, the Executive shall not be entitled to severance
payments or benefits under any severance or similar plan, program, arrangement
or agreement of or with the Company or any Affiliate for any termination of
employment occurring while this Agreement is in effect.

[Signatures are on the following page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

DOMTAR CORPORATION By:     Its:                   Attn:     ATTENDS HEALTHCARE
PRODUCTS, INC. By:     Its:                   Attn:     EXECUTIVE   Michael
Fagan

     

     

     

 

 

15



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED TERRITORY

Applicable States of the United States of America

Alabama

Alaska

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Hawaii

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

The Metropolitan Statistical Area of Greenville,

North Carolina

North Carolina other than the Metropolitan Statistical Area of

Greenville, North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

Applicable Provinces of Canada

Alberta

British Columbia

Ontario

Quebec

 

 

16



--------------------------------------------------------------------------------

EXHIBIT B

OUTSIDE ACTIVITIES

Board of Directors, State of North Carolina Chamber of Commerce

Board of Directors, Pitt County Chamber of Commerce

Board of Directors, Eastern North Carolina Make-A-Wish Foundation

Capital Committee, Ravenscroft School

 

17



--------------------------------------------------------------------------------

EXHIBIT C

WAIVER AND RELEASE

In consideration for the undertakings and promises set forth in that Amended and
Restated Employment Agreement, dated as of ____ ___, 2012 (the “Agreement”),
among _______________ (“Executive”), Domtar Corporation (“Company”) and Attends
Healthcare Products, Inc., Executive (on behalf of himself and his heirs,
assigns and successors in interest) unconditionally releases, discharges, and
holds harmless Company and its Affiliates (as defined in the Agreement) and
their respective officers, directors, employees, agents, insurers, assigns and
successors in interest (collectively, “Releasees”) from each and every claim,
cause of action, right, liability or demand of any kind and nature, and from any
claims which may be derived therefrom (collectively “Released Claims”), that
Executive had, has, or might claim to have against Releasees at the time
Executive executes this Release, whether presently known or unknown to
Executive, including, without limitation, any and all claims:

(a) arising from Executive’s employment, pay, bonuses, vacation or any other
benefits, and other terms and conditions of employment or employment practices
of Company or any Affiliate;

(b) arising out of or relating to the termination of Executive’s employment with
Company or any of its Affiliates or the surrounding circumstances thereof;

(c) based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act, the Equal Pay Act, the Americans
With Disabilities Act, the Rehabilitation Act of 1973, C.O.B.R.A. (as any of
these laws may have been amended) or any other similar labor, employment or
anti-discrimination law under state, federal or local law;

(d) based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or

(e) arising under any other written or oral agreements between Executive and
Company or any of Company’s Affiliates.

Nothing in this Release, however, shall:

(a) alter or reduce any vested and accrued benefits (if any) the Executive may
be entitled to receive under the Agreement or any employee benefit plan in which
the Executive participated;

(b) affect the Executive’s right (if any) to elect and pay for continuation of
Executive’s health insurance coverage under Company’s health plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (C.O.B.R.A.), as
amended;

 

18



--------------------------------------------------------------------------------

(c) affect the Executive’s right (if any) to receive (i) any base salary that
has accrued through the termination date and is unpaid, (ii) any reimbursable
expenses that the Executive has incurred before the termination date but are
unpaid and (iii) any unused paid time off days to which the Executive will be
entitled to payment, all of which shall be paid as soon as administratively
practicable (and in any event within thirty (30) days) after the termination
date; or

(d) affect the Executive’s right, if any, to salary continuation or severance
payments or the pro rata retention award or bonus for the year of termination as
set forth in the Agreement or under the Domtar Corporation Severance Program for
Management Committee Members.

Executive covenants not to sue or initiate any claims against any of the
Releasees on account of any Released Claim or to incite, assist or encourage
other persons or entities to bring claims of any nature whatsoever against
Company or Releasees. Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in connection with any administrative remedies which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.

Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company or any of its Affiliates, and Executive
forever waives any interest in or claim of right to any future employment by
Company or any of its Affiliates. Executive further covenants not to apply for
future employment with Company or any of its Affiliates or otherwise seek or
encourage reinstatement.

By signing this Release, Executive certifies that:

(a) Executive has carefully read and fully understands the provisions of this
Release;

(b) Executive was advised by Company in writing, via this Release, to consult
with an attorney before signing this Release;

(c) Executive understands that any discussions he may have had with counsel for
Company regarding his employment or this Release does not constitute legal
advice to him and that he has retained his own independent counsel to render
such advice;

(d) Executive understands that this Agreement FOREVER RELEASES Company and any
other Releasee from any legal action arising prior to the date of execution of
this Release;

(e) In signing this Release, Executive DOES NOT RELY ON AND HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN
THIS RELEASE OR THE AGREEMENT by Company or any other Releasee, or by any of
their agents, representatives, or attorneys with regard to the subject matter,
basis, or effect of this Release or otherwise;

 

19



--------------------------------------------------------------------------------

(f) Company hereby allows Executive no less than twenty-one (21) days from its
initial presentation to Executive to consider this Release before signing it,
should Executive so desire; and

(g) Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.

The Executive may revoke this Release within seven (7) calendar days after
signing it. To be effective, such revocation must be received in writing by the
General Counsel of Company at the offices of Company at _______________.
Revocation can be made by hand delivery or facsimile before the expiration of
this seven (7) day period.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.

 

“Executive”                     Date

 

21